RUCKER, Judge,
dissenting.
I dissent from that portion of the majority's decision which holds the trial court erred in denying Evans' motion for mistrial based on an alleged evidentiary harpoon solicited by the State. First, I am not convinced an evidentiary harpoon occurred in this case. Second, even if one did occur a mistrial was not warranted because the trial court cured any error by promptly admonishing the jury.
As the majority correctly notes "[aln evi-dentiary harpoon is the placing of inadmissible evidence before the jury with the deliberate purpose of prejudicing the jury against the defendant." Opinion at 833 citing Moffatt v. State (1989), Ind., 542 N.E.2d 971, 974. *835The operative words here are "inadmissible evidence." Evans does not explain how or why Officer Coleman's testimony was inadmissible. Rather, in support of his position Evans cites White v. State (1971) 257 Ind. 64, 272 N.E.2d 312, wherein our supreme court reversed the defendant's theft conviction because of an evidentiary harpoon. In that case a police officer testified that he first encountered the defendant when he was brought to the police station regarding an unrelated armed robbery charge. The trial court sustained the defendant's motion to strike the officer's testimony's but denied the motion for mistrial. The trial court admonished the jury to disregard the officer's remarks. Discussing facts from cases in various jurisdictions in which a State's witness improperly testified concerning offenses for which the defendant was not on trial, our supreme court concluded that such testimony amounts to an evidentiary harpoon "deliberately calculated by counsel to prejudice the jury against the defendant and his defense." Id. at 319. Thus, the inadmissibility of the evidence was clearly established because generally evidence of extrinsic offenses is inadmissible, see eg., Davis v. State (1990) Ind., 558 N.E.2d 811, and there was no ree-ognized or credible exception justifying its admissibility. The same is not true in the case before us.
Here, the officer's testimony that upon strip searching Evans he found "in the right front pocket ... a baggie with white powder residue" is not clearly inadmissible. Evidence of other criminal activity closely related to the charged offense is admissible as part of the res gestae even though it tends to show guilt of an uncharged offense. Tacy v. State (1983), Ind., 452 N.E.2d 977; Hudak v. State (1983), Ind.App., 446 N.E.2d 615. Evans was charged with possession of cocaine with intent to deliver based upon a plastic baggie filled with cocaine found in his car. While strip searching Evans at the jail, the booking officer found a similar plastic baggie in Evans' possession. Even assuming this second plastic baggie could have formed the bases for a separate charge of simple possession, testimony concerning it was nonetheless admissible as part of the res gestae. In sum, Evans simply has not shown the officer's testimony was inadmissible and thus has not established the underlying predicate for an evidentiary harpoon.
The majority appears to take the position the officer's testimony was inadmissible because, "[the prosecutor admitted that a test was not performed to identify the residue and, furthermore, that the State did not have the baggie in its possession or know its whereabouts." Op. at 833. In my view, however, both reasons affect the weight of the testimony and not its admissibility. Evans does not argue the State violated a discovery order with respect to the plastic baggie or its contents; nor is there any indication the evidence was the subject of a sue-cessful motion to suppress evidence. See Pillow v. State (1985), Ind., 479 N.E.2d 1301, cited by the majority at p. 834 (State consistently displayed to the jury certain evidence which had been excluded by a pre-trial motion to suppress).
At most, the officer's testimony in this case, although relevant and admissible, was excludable because its prejudicial impact may have outweighed its probative value. The trial court has broad discretion to exclude otherwise admissible evidence if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues or misleading of the jury. Downs v. State (1985), Ind., 482 N.E.2d 716. After hearing arguments of counsel outside the presence of the jury the trial court granted Evans' motion to strike but denied the motion for mistrial. Rather, the trial court admonished the jury as follows:
Ladies and gentlemen of the jury, I will . advise you that the, a motion to strike has been granted with respect to the ... last answer ... given by the witness here with respect to the item that was found . on Mr. Evans in the search, and ... booking procedure, so I'll admonish you to disregard that last answer.
Record at 585. Further, in its final instructions the trial court admonished the jury:
You must not consider an exhibit or testimony which the court ordered stricken *836from the record. In fact, such matter is to be treated as though you never heard of it.
Record at 108.
The ruling on a motion for mistrial is a matter committed to the sound discretion of the trial court and we will reverse only upon abuse of that discretion. Jackson v. State (1988), Ind., 518 N.E.2d 787. We accord this deferential standard of review because the trial court is in the best position to gauge surrounding cireamstances of the event and its impact on the jury. Tapia v. State (1991), Ind., 569 N.E.2d 655. To prevail on appeal from the denial of a motion for mistrial, the defendant must demonstrate that the conduct in question was so prejudicial and inflammatory that he was placed in a position of grave peril to which he should not have been subjected. Strain v. State (1990), Ind.App., 560 N.E.2d 1272, trans. denied. To determine the gravity of the peril, an appellate court considers the probable persuasive effect of the misconduct on the jury's deci-gion, not the degree of impropriety of the conduct. Id. A mistrial is appropriate only where no other remedy can rectify the error. Kelley v. State (1990), Ind., 555 N.E.2d 140.
Appropriately, Evans does not argue the evidence in this case was insufficient to sustain his conviction for possession of cocaine with intent to deliver. Indeed, evidence of Evans' guilt on this issue was substantial. I am not persuaded Officer Coleman's comments concerning the baggie effected the outcome of the trial and thus Evans has not shown that he was placed in a position of grave peril. The officer's comment, if error, was adequately remedied by the trial court's admonishment. Evans' conviction for possession of cocaine with intent to deliver should be affirmed. Therefore I dissent on this issue. I fully concur with the majority that the evidence is insufficient to sustain Evans' conviction of maintaining a common nuisance.